Citation Nr: 1628830	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-33 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder (claimed as rash), to include tinea cruris, to include as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a disability manifested by high cholesterol.

5.  Entitlement to service connection for a prostate disability (claimed as swollen prostate), to include benign prostatic hypertrophy, to include as due to exposure to herbicides.

6.  Entitlement to service connection for sinusitis (claimed as sinus problem), to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to October 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his appeal on a VA Form 9 dated in July 2010, the Veteran requested a Board hearing in Washington, D.C. (Central Office hearing).  However, following the most recent Supplemental Statement of the Case issued in August 2015, the Veteran requested that his hearing be switched from a Central Office hearing in Washington, D.C. to a video teleconference hearing at the Roanoke, VA RO instead, due to travel constraints.  See submission dated in September 2015.  

Although the hearing notification letter is not contained in the file, the Veterans Appeals Control and Locator System (VACOLS) lists the Veteran as a "no show" for his scheduled February 2016 Central Office hearing.  As such, it appears the RO did not change the scheduled Central Office hearing to a video teleconference hearing, as requested.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015).  Thus, a remand of these issues is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a video teleconference hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

